FILE COPY




                               In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00478-CR

                        EX PARTE CEDRIC RICHARDSON



                   On Appeal from Criminal District Court No. 1
                              Tarrant County, Texas
                           Trial Court No. 1503620D


                                      ORDER

      On February 26, 2021, this court ordered court reporter Andrea L. Reed to

upload State’s Exhibit 187 in an electronic format to the TAMES records submission

portal in compliance with appendix C to the Texas Rules of Appellate Procedure and

the Uniform Format Manual for Texas Reporters’ Records by 5:00 p.m. on Friday,

March 5, 2021. The exhibit was not filed in an electronic format by the deadline.

      Therefore, on the court’s own motion, we order the portion of this proceeding

involving the preparation and filing of the reporter’s record to be severed from this

appellate cause number 02-19-00478-CR and docketed under a new appellate cause

number 02-21-00061-CV, styled In re Andrea L. Reed, CSR. We direct the Clerk of the
                                                                                   FILE COPY




Court to place copies of the following documents from Ex Parte Cedric Richardson, No.

02-19-00478-CR, into In re Andrea L. Reed, CSR, No. 02-21-00061-CV:

       1. Notice of appeal;
       2. Motion for extension of time (01/07/20);
       3. Order (01/08/20);
       4. Motion for extension of time (02/04/20);
       5. Order (02/05/20);
       6. Court reporter’s certification (02/20/20);
       7. Letter (02/27/20);
       8. Court reporter’s certification (03/11/20);
       9. Order (12/08/20);
       10. Letter (12/09/20);
       11. Order (01/26/21);
       12. Court reporter’s certification (02/02/21);
       13. Order (02/26/21);
       14. Court reporter’s certification (03/01/21); and
       15. This order.

       The remaining portion of this proceeding, which consists of appellant Cedric

Richardson’s appeal from the trial court’s December 6, 2019 “Order on Defendant’s

Motion for Writ of Habeas Corpus,” will remain pending under Ex Parte Cedric

Richardson, No. 02-19-00478-CR, until the reporter’s record issue in the severed cause

is sufficiently resolved.

       We direct the clerk of this court to send a copy of this order to Andrea L.

Reed, the attorneys of record, the trial court judge, and the trial court clerk.

       Dated March 11, 2021.


                                                        Per Curiam



                                             2